UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): January 28, 2011 SEFE, INC. (Exact name of Registrant as specified in charter) Nevada 000-51842 20-1763307 (State of Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1900 W. University Dr., Suite 231 Tempe, AZ (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (480) 294-6407 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.06 CHANGE IN SHELL COMPANY STATUS On July 19, 2010, the Registrant entered into an Intellectual Property Assignment Agreement (“Assignment”) by and between SEFE, Inc., a Delaware corporation (“SEFE” or “Assignor”), the Registrant and Ms. Helen C. Cary, the majority shareholder of the Registrant’s issued and outstanding common stock on the date of the Assignment.As of the date of the Assignment, the transaction involved a negligible value, did not result in the Registrant acquiring any significant assets or any revenue, and, accordingly, the Registrant remained a shell company.However, since November 16, 2010, the Registrant’s business operations remove the Registrant from “shell” status, as that term is defined in Rule 405 of the Securities Act and Rule 12b-2 of the Exchange Act. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SEFE, INC. (Registrant) Signature Title Date /s/ Wayne Rod President January 28, 2011 Wayne Rod /s/ Wayne Rod Principal Accounting Officer January 28, 2011 Wayne Rod 3
